Citation Nr: 1531575	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for status post right shoulder rotator cuff surgery.

2. Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997 and April 1999 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a rating higher than 10 percent for status post right shoulder rotator cuff surgery and a compensable rating for migraine headaches.

During the pendency of this appeal, in May 2011, a Decision Review Officer (DRO) decision granted an increased rating of 20 percent for status post right shoulder rotator cuff surgery (right shoulder disability) effective April 29, 2010, the date of receipt of the claim.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).
 
The Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

A review of the records indicates that the Veteran underwent the last relevant VA examination in February 2013 concerning the service-connected disabilities currently on appeal.  In his May 2013 substantive appeal, the Veteran claimed that his complaints for his service-connected right shoulder disability and migraine headaches were not considered by the  February 2013 VA examiner and suggested that his disabilities were worse than what was reflected at that VA examination.  

Additionally, at the April 2015 hearing, his representative requested contemporaneous VA examinations reassessing the Veteran's service-connected disabilities.  Further, in June 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) regarding his migraine headaches.  As the June 2015 DBQ only addresses the subjective complaints without objective findings, the Board finds it is insufficient to adequately decide the Veteran's claim for migraine headaches.  In any event, as there is evidence suggesting a worsening of these disabilities subsequent to the last VA examination, the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, the Board notes that a review of the record shows that the Veteran appears to receive regular treatment for these service-connected disabilities.  Any outstanding VA and/or non-VA treatment records should be obtained before a decision is rendered with respect to these issues.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125   (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his right shoulder disability and migraine headaches.  Request that he provide, or authorize VA to obtain, these records. Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.
2.  After the above information has been associated with the record, schedule the Veteran for an appropriate VA examination of his right shoulder.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected right shoulder disability.

The examiner also should do the following: 

(a) Conduct range of motion testing of the right shoulder, specifically noting whether - upon repetitive motion of the Veteran's right shoulder - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b) State whether there is any ankylosis in the right scapulohumeral articulation, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c) State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

(d) State whether there is any malunion of the humerus with moderate or marked deformity.

(e) State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

(f) State whether the severity of any residual pain and weakness in the right shoulder, specifically whether there is any severe pain or weakness.

(g) Identify any neurological pathology related to the service-connected right shoulder disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Please also schedule the Veteran for a neurologic examination to determine the severity of his service-connected migraine headaches.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The VA examiner must report the following:

a. The frequency of the Veteran's migraine headaches, such as very frequent, i.e., an average of more than once a month over the last several months; an average of once a month over the last several months; an average of one every two months, over the last several months; or an average of less than one every two months over the last several months. 

b. Whether the Veteran's headaches are prostrating in nature.

c. The examiner must also state what impact, if any, the Veteran's migraine headaches have on his daily activities, including, but not limited to, his ability to work and his ability to independently perform the activities of daily living.  In particular, the examiner must state whether the Veteran's migraine headaches are productive of severe economic inadaptability.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




